Title: To Alexander Hamilton from James Madison, [20–28 November 1789]
From: Madison, James
To: Hamilton, Alexander


[November 20–28, 1789]
Dr Sir
The bearer will deliver two of your books which have been some time in my hands. I add to them a pamphlet recd. not long since from France. I can not recommend it because I have not read it. The subject tho’ a hackneyed is an interesting one, and the titles of some of the chapters promising. You will soon discover how far it may be worth your perusal.
The inclosed letter to Genl. Schuyler requests the favor of him to make some enquiries relating to a man in his neighbourhood with whom Monroe had some dealings which concern me as well as himself. Be so good as to forward the letter by the conveyance you think best.
There is a young man here of the name of Reuben Burnley, who comes from Virga. with the accts. of that State agst. the U. States. His father, a neighbour of mine is anxious to get him into some of the offices as a Clerk, and has written pressingly to me on the subject. I mention the circumstance under the fullest impression of the multiplicity of similar applications which you must experience. Perhaps the Auditors office which will require a number of Clerks, may not yet be entirely filled. The young man is well recommended to me for his diligence fidelity and capacity.
Yrs. sincerely
Js. Madison Jr
